Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00104-CV

                                     Russell CALLAHAN,
                                           Appellant

                                               v.

                                   Barbara Susan JUDKINS,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI05321
                      Honorable Cynthia Marie Chapa, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the appellant,
Russell Callahan.

       SIGNED April 22, 2020.


                                                _________________________________
                                                Rebeca C. Martinez, Justice